Williams, Judge,
(dissenting in part) :
I concur in all of the foregoing opinion except so much of it as remands the cause for entry of a decree by the lower court. The case is one which, in my opinion, calls for entry by this court of such decree as the lower court should have entered. Having reached the conclusion that, plaintiffs had failed to establish a trust in the land in the hands of Mrs. Bee for their use, and seeing that they had proven a clear case entitling them to a decree against her separate estate for the money, the court should have given them such a decree, with interest thereon from the time of .her death, and made it a lien upon her lands in the hands of her devisees.' Her interest in the Princeton land, having been conveyed to her since the creation by statute of separate estates of married women, was her separate estate and is liable, in equity, for her just obligations. Such decree is consistent with the special relief prayed for and is such relief as ought to be accorded under the prayer for general relief, and I would enter such decree here.